Citation Nr: 1023488	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for loss of vision and pain in the left eye, claimed 
as due to left eye surgery performed in a VA hospital in 
September 1997, has been received.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for loss of vision in the right eye claimed as due to 
laser eye surgery performed in a VA hospital in August 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran appellant had active service April 1952 to 
December 1953.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The 
appellant subsequently moved to Alabama and the case was 
certified to the Board by the RO in Montgomery, Alabama.  The 
case was remanded for additional development in November 
2009, and is now returned to the Board for appellate review.

In his November 2006 VA Form 9, the appellant submitted a 
written request for a Travel Board hearing.  The appellant 
was subsequently scheduled for a Travel Board to be held on 
June 9, 2009, at the Montgomery RO.  In a May 2009 written 
statement, the appellant reported that he would not be able 
to attend that hearing and requested that his case be sent to 
the Board.  Therefore, the request for a Board hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d).

The appellant submitted a written statement, in April 2003, 
in which he said he was seeking benefits for disability of 
the left and right eyes.  The Board notes that review of the 
procedural history of this case reveals utter confusion about 
the nature of the appellant's claims.  The appellant 
underwent surgery on his left eye in September 1997.  He 
underwent another surgery on his other (right) eye in August 
2002.  He is seeking benefits under the provisions of 
38 U.S.C.A. § 1151 for each eye and these are completely 
separate claims based on completely separate surgeries 
performed several years apart.

The Board notes that the appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability in the left eye was originally denied in an August 
1999 rating decision issued by the RO in New Orleans; that 
denial was confirmed in another rating decision issued in 
November 1999.  The November 1999 decision represents the 
last final decision on any basis as to the issue of 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability claimed as due to the September 1997 VA left eye 
surgery.  See 38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet. 
App. 273 (1996).  The appellant's claim for service 
connection for additional disability in the left eye was 
thereafter denied reopening, in a May 2004 rating decision 
issued by the Montgomery RO, wherein the RO found that new 
and material evidence had not been submitted to reopen the 
eye claim since the August 1999 rating.  

However, the May 2004 rating action did not expressly address 
the appellant's right eye § 1151 claim.  A subsequent rating, 
dated in April 2009, found that no new and material evidence 
had been submitted for both the left eye and the right eye.  
In May 2009, the appellant submitted a written statement in 
which he, in part, expressed disagreement with the denial of 
his right eye claim.  The Board finds the attempted inclusion 
of the 38 U.S.C.A. § 1151 right eye claim with the current 
claim on appeal to constitute a Notice of Disagreement (NOD) 
in relation to the 38 U.S.C.A. § 1151 claim for the right 
eye.  The claims file does not contain any Statement of the 
Case (SOC) issued in response to the appellant's NOD received 
in May 2009.  Therefore the right eye claim under 38 U.S.C.A. 
§ 1151 must be remanded for the issuance of a Statement of 
the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).  Furthermore, as the RO did not expressly analyze the 
right eye issue in terms of an original claim, the right eye 
issue must be considered by the RO in the proper procedural 
stance on REMAND.  Thus, the right eye 38 U.S.C.A. § 1151 
issue is as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The Board finds that the procedural mishandling of the 
appellant's left eye 1151 claim has resulted in the creation 
of prejudice to the appellant that forestalls proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this case, the 
confusion of the left eye new and material evidence claim 
with the original right eye claim that should have been 
adjudicated on the merits as an original claim has resulted 
in an entanglement of two issues that should be adjudicated 
on two different legal bases, as well as a process that has 
not provided the claimant with a meaningful opportunity to 
participate in the handling of his left eye claim.  In 
particular, the Board notes that the March 2010 SSOC did not 
relate to the appellant's left eye claim or to the September 
1997 VAMC left eye surgery.  Readjudication on remand is the 
appropriate remedy for this unusual situation.

Finally, as noted above, the appellant submitted a timely 
NOD, in May 2009, in which he, by way of his written 
statement, specifically referred to his disagreement with the 
RO's denial of his claim for benefits for additional right 
eye disability due to August 2002 VA laser surgery pursuant 
to the provisions of 38 U.S.C.A. § 1151.  Because the RO has 
not yet issued an SOC addressing that 38 U.S.C.A. § 1151 
issue for the right eye on a merits basis as an original 
claim, the Board must remand the issue to the AMC/RO for 
issuance of an SOC.  Manlincon v. West, supra.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
regretfully REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Assure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009), the implementing regulations 
found at 38 C.F.R. § 3.159 (2009) and any 
other applicable legal precedent has been 
completed. 

2.  Obtain any VA inpatient and 
outpatient records relating to treatment 
of the appellant from the four VAMC 
facilities listed in his February 2010 VA 
Form 21-4142 not already in the claims 
file, beginning in April 2003.  In 
particular, the records from February 
2001 through August 2002 should be 
obtained.

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's left 
eye claim.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories and all pertinent versions of 
the regulations.  If it is determined 
that new and material evidence 
demonstrating the existence of additional 
left eye disability has been submitted to 
reopen the left eye September 1997 
surgery claim in question, the AMC/RO 
should consider arranging for appropriate 
VA medical examinations.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the left 
eye 38 U.S.C.A. § 1151 claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
left eye issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The AMC/RO should re-examine the 
appellant's claim of entitlement to 
38 U.S.C.A. § 1151 benefits for 
additional right eye disability, to 
include cystoid macular edema (CME), due 
to August 2002 VA laser surgery.  If no 
additional development is required, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefit 
sought, or by the appellant's withdrawal 
of the NOD.  If, and only if, the 
appellant files a timely substantive 
appeal, should the right eye 38 U.S.C.A. 
§ 1151 original claim be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

